Citation Nr: 0013995	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  97-13 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of post-traumatic stress disorder, currently 
rated as 50 percent disabling. 

2.  Entitlement to an increased evaluation for a shell 
fragment wound, in the left forearm, with a retained foreign 
body, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for a shell 
fragment wound, in the right thigh, with a retained foreign 
body, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant had active service from June 1949 to January 
1953, from April 1953 to February 1956 and from October 1959 
to June 1960.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a December 1995 rating 
decision of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).

Preliminary review of the record reveals that the RO 
expressly considered referral of the appellant's claims for a 
increased evaluations to the VA Undersecretary for Benefits 
or the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  

FINDINGS OF FACT

1.  There has been no significant change in the appellant's 
post-traumatic stress disorder manifestations during the 
appeal period.

2.  Post-traumatic stress disorder was and is currently 
manifested by rambling speech, inappropriate humor, 
disheveled appearance, impaired memory, confusion, GAF scores 
between 45 and 50, and an inability to obtain or retain 
employment.

3.  A shell fragment wound, in the left forearm, with a 
retained foreign body is manifested by complaints of residual 
diffuse left elbow joint pain upon weather changes and upon 
excessive movements, normal strength, well healed scar 
tissue, without limitation of left forearm motion, and 
without evidence of muscle atrophy, or any neurologic or bony 
involvement, and is indicative of no more than moderate 
impairment.

4.  A shell fragment wound, in the right thigh, with a 
retained foreign body, is manifested by complaints of 
residual right lateral femoral pain upon weather changes or 
excessive movements in the right hip, mild stiffness of the 
right hip, a normal range of motion, and is indicative of no 
more than moderate impairment.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder is 100 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7 and Diagnostic Code 9411 (1996 and 1999).

2.  The criteria for an evaluation in excess of 10 percent 
for a shell fragment wound, in the left forearm, with a 
retained foreign body are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.56; Part 4, Diagnostic Code 5307 
(1999).

3.  The criteria for an evaluation in excess of 10 percent 
for a shell fragment wound, in the right thigh, with a 
retained foreign body are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.56; Part 4, Diagnostic Code 5314 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Post-traumatic Stress Disorder

The appellant contends that his service-connected post-
traumatic stress disorder is worse than the current 
evaluation contemplates.  In his May 1996 substantive appeal 
he indicated that he had nightmares, anxiety attacks and that 
he required nerve medication.  The appellant stated that he 
relived the war, and killing all those people, everyday.  He 
wrote that he spent some time in the state mental hospital 
and that he heard bombs, airplanes and shooting.  

The appellant has presented a well-grounded claim for a 
higher evaluation for his service-connected disability within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995). 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the appellant in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2 (1998).  In December 1995, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation.  In 
March 1999 the RO increased the evaluation to 50 percent.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
continued the issue as entitlement to an increased 
evaluation.  The appellant is not prejudiced by this naming 
of the issue.  The Board has not dismissed any of the issues 
and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue has 
been phrased.  It also appears that the Court has not 
provided a substitute name for the issue.  In reaching the 
determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  

The rating criteria changed during the pendency of the claim.  
Where the regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Prior to November 7, 1996, psychoneurotic disorders, 
including PTSD, were evaluated as 100 percent disabling where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; the veteran demonstrably unable 
to obtain or retain employment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people was severely impaired, 
with the psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired, with psychoneurotic symptoms of such severity that 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. Part 4, Codes 9400-9411 (1996) (effective prior to 
November 7, 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including post-traumatic stress 
disorder is:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....100 
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective 
relationships............................
..................................70 
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and-long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
........50 

61 Fed. Reg. 52701, 52702 (1996). 38 C.F.R. §4.130 (1999).  

At the February 1995 VA psychology evaluation, the appellant 
reported recurrent and distressing recollections of combat 
events in Korea and a long history of nightmares associated 
with combat.  He enumerated what sounded like illusions or 
occasional flashbacks while intoxicated but they did not 
sound like combat flashbacks.  The appellant spoke of some 
emotional distress.  He also related avoidance behaviors.  
The appellant described a long history of feeling detached 
and estranged from other people and he stated that he never 
had any friends after Korea.  

He reported that he had a restricted range of affect and 
found it difficult to have intimate feelings since being in 
combat.  The appellant related a chronic history of early, 
middle and late insomnia.  He had a severe history of 
irritability and outbursts of anger.  The appellant spoke of 
an exaggerated startle response at times.  His symptoms 
appeared to be of a chronic course.  The appellant's wife 
stated that he was always on edge.  The appellant had chronic 
insomnia and frequent depression.  His wife reported that he 
was very moody and seemed to have lost interest in life.  She 
stated that his memory seemed to be worsening and that his 
symptoms of aphasia seemed to be increasing.  

Objective findings revealed that the appellant was slightly 
disshelved.  He was alert, cooperative, oriented to person, 
place and time.  His mood was primarily euthymic and his 
affect was labile.  At times he was tense and tearful during 
recall of combat events.  His memory was notable for 
impairment in immediate recent and remote realms associated 
with the 1991 cerebrovascular accident.  The appellant's 
concentration appeared mildly inhibited during the interview.  
There was no evidence of a thought disorder.  There were 
neither reported auditory or visual hallucinations nor 
delusions.  His speech was of a normal rate, normal tone and 
was primarily goal directed.  

There were symptoms associated with expressive and receptive 
aphasia.  Motor behavior was remarkable for some psychomotor 
agitation in the extremities.  The appellant's judgment and 
insight appeared to be compromised due to the cerebral 
vascular accident.  He reported that he had suicidal ideation 
in 1975 when he was having flashbacks of combat.  The 
appellant denied any previous specific attempts.  He had a 
long history of alcohol dependence, which had been in 
remission since 1980.  

To inquire about his mood the appellant's wife reported that 
during the last six months, he seemed to have a preoccupation 
with a fear of returning to combat.  This was associated with 
events occurring in the present time in Korea that were 
reported on the news.  

The examiner determined that the appellant's ability to 
manage his affairs appeared to be inhibited secondary to the 
1991 CVA.  

During the evaluation, the appellant completed a structured 
clinical interview for post-traumatic stress disorder.  
Information was provided by the appellant and spouse.  The 
responses he offered to the examiner and the history provided 
by his records and his interview with his spouse would be 
consistent with numerous symptoms of a combat-related anxiety 
disorder.  The diagnostic picture was some what complicated 
by his 1991 cerebral vascular accident.  However, his 
occupational and military history and history provided by his 
spouse would not be inconsistent with a chronic course of 
post-traumatic stress disorder.  The diagnoses were: vascular 
dementia with depressed mood; post-traumatic stress disorder 
by history; alcohol dependence in remission since 1980, and a 
history of cerebral vascular accident.  

At the March 1995 VA examination the appellant's wife 
attended with him.  He had been suffering a mixed anxiety 
depressive state and his wife pointed out that he had 
difficulty remembering.  She stated that he had trouble 
remembering details of the day and he had trouble remembering 
the proper way to eat when to eat and getting out of bed.  In 
other words the appellant had become gravely disabled more 
recently since the stroke.  

The appellant spoke of flashbacks.  He spoke of 14 nights 
under almost constant bombardment.  He heard many soldiers 
yelling and screaming and he had significant insomnia of his 
own.  

Objective findings show that the appellant tried to keep 
himself in a form of activity.  He tried to stay in contact 
with the environment and cooperate with the people who assist 
him in the home with his nursing issues.  

The appellant showed evidence of his stroke with weakness on 
the right side and with some slurring of his speech and the 
like.  He was not able to help himself.  The examiner 
determined that for all intents and purposes, the appellant 
was totally dependent on his wife and others who came in and 
assisted him.  The appellant was incompetent to manage his 
finances, his person and his property.  

Diagnostic tests were not secured.  The diagnoses included 
post-cerebral vascular accident with aphasia and with right 
side mobility impairment; mixed anxiety and depressive state; 
and delayed post-traumatic stress disorder.  

At the November 1997 VA examination the appellant was 
pleasant and cooperative.  He would often ruminate and 
ramble.  It was difficult to keep him on task as to the 
purpose of the examination.  His wife escorted him to the 
interview.  The appellant reported symptoms related to his 
dreams of Korea and his burning of villages and of shooting a 
civilian old man.  He stated that he had these nightmares 
every night and that he often could still smell the burning 
flesh and gunpowder.  The appellant indicated that he had not 
been hospitalized since 1975.  The appellant's only 
subjective complaints on a post-traumatic stress disorder 
basis were nightmares.  

Objective findings revealed that the appellant's post-
traumatic stress disorder symptoms appeared to be chronic 
with delayed onset.  There appeared to be a link between the 
trauma the appellant experienced, namely the killing of an 
old civilian man in Korea, and direct evidence of depression.  
The examiner felt that the appellant felt guilty about the 
war experience.  

The appellant showed some evidence of impairment in his 
thought processes in that it was very difficult to keep him 
on task and he seemed to give exaggerated stories about not 
only war experiences, but of his life in general.  He tried 
to portray himself as a possible hero or bad guy in a 
possible attempt to impress the examiner.  However, he 
reported neither delusions nor hallucinations nor did he 
exemplify any type of inappropriate behavior.  During testing 
he had some difficulty reading and understanding many of the 
questions.  This was felt to be due primarily to the 
possibility of dementia related to the cerebral vascular 
accident rather than to post-traumatic stress disorder.  The 
appellant stated that he was not suicidal or homicidal and 
did indicate that he needed some help with activities of 
daily living.  

He dressed himself and was able to take care of many of his 
personal needs.  The appellant was oriented to time, place, 
person and situation and seemed to have a primary problem 
related to recent memory.  He stated that he could not 
remember to take his medication, his appointments, etc.  The 
appellant reported that he was quite dependent upon his wife 
for this type of assistance.  His long-term memory appeared 
to be quite good.  The appellant demonstrated no obsessive or 
ritualistic behavior, which would interfere with the routine 
activities.  His rate and flow of speech was somewhat slurred 
due to the cerebral vascular accident.  It was noted that the 
appellant often showed a rather obscure speech pattern so it 
was difficult to follow his line of reasoning at times.  

He did not report any panic attacks and it was observed that 
the appellant was not markedly depressed.  His affect and 
mood, though testy at times, appeared to be within normal 
limits.  The appellant stated that he did not have a problem 
with impulse control but that he did have a problem with 
friends.  It appeared to the examiner that the appellant 
might have been a difficult person to live with or be around 
due to his gradually deteriorating mental and physical 
condition and because of the pain he experienced as a result.  

The appellant reported some sleep impairment in that he 
stated that he had difficulty falling and staying asleep 
about two times per week.  He stated that he thought about 
his war experiences, had dreams of these several times a 
week, and an impaired sleep pattern.  He indicated that he 
ate quite well and that his appetite overall was 
satisfactory.  

The appellant was given the Minnesota Multiphasic Personality 
Inventory, the Mississippi Scale for Combat-Related Stress 
Disorders, and the Beck Depression Inventory.  It was 
noteworthy that he had some difficulty in following the test 
items and appeared to be confused at times as to their 
meaning.  The examiner assisted the appellant and he 
completed it successfully.  He also continued to show a 
tendency to ramble and tried to explain each test item as to 
how he felt.  The appellant had a difficult time staying on 
task.  

The results of the Minnesota Multiphasis Personality 
Inventory, which appeared to be valid, suggested a rather 
deviant response set.  This pattern was both admitting to 
serious psychological problems and attempting to present 
himself in a naïve fashion as a well-adjusted person.  Such 
approaches to this inventory were characteristic of 
individuals who were being quite defensive about their 
problems.  If several clinical scales are elevated this 
response set was often characteristic of psychotic states.  
Since the appellant's profile contained some elevated 
clinical scales, periodic problems dealing with reality were 
possible.  

Individuals who obtained similar profiles often presented 
themselves as physically ill but their chronic complaints 
were usually not substantiated upon examination.  Pain was 
often a prominent feature and complaints may center around 
the viscera.  Fatigability and irritability were 
characteristic.  Prominent features suggested were 
depression, generalized anxiety, and somatic concern.  These 
patients were unwilling to accept their physical symptoms as 
a result of emotional conflicts.  

The appellant's use of repression and denial was either 
ineffective or at best warded off psychological discomfort at 
the cost of considerable psyche energy and with resultant 
rigidity.  

Functional physical complaints were likely.  Such individuals 
were often described as insightless, immature, dependent, 
egocentric, suggestible and demanding.  Some original unusual 
or eccentric qualities may be present in the appellant's 
thinking.  These patients were often seen as relating poorly 
and tended to escape from reality pressures and their own 
unacceptable impulses through withdrawal and need fulfillment 
fantasies.  A thorough evaluation to rule out a thought 
disorder was suggested.  

Such individuals were often mildly independent, 
nonconforming, and may have difficulty expressing hostility 
in a modulated fashion.  They were often energetic and active 
but may have poor behavioral controls and a history of minor 
run-ins with societal limits.  The appellant's interest 
patterns were somewhat different from those of the average 
male and may reflect a passive, noncompetitive personality.  
Psychophysiologic reactions needed to be ruled out and the 
prognosis for recovery was rather poor.  Conservative 
treatment was recommended.  

The appellant's raw score of 104 on the Mississippi scale was 
below the cut off of 107 which was suggested for Vietnam and 
combat-related post-traumatic stress disorder.  It was felt 
that the appellant probably did not experience many symptoms 
related to post-traumatic stress disorder as a result of 
viewing his scores on this test.  The appellant appeared to 
be moderately to severely depressed based upon his raw score 
of 26 on the Beck Depression Inventory.  Severe symptoms 
which the appellant endorsed were an inability to cry; an 
inability to become irritated; an inability to make 
decisions; an inability to do any work at all and loss of all 
interest in sex.  

As a result of the above examination, clinical history, and 
testing results, it was not felt that the appellant was 
competent to manage his own financial affairs without his 
wife's assistance.  The appellant complained that he was 
quite concerned that he needed more money for him and his 
wife.  He stated that it was not fair that other veteran's 
who had never had the problems that he had get 100 percent 
service connected and he did not.  It was apparent to the 
examiner therefore that the appellant's primary motivation 
was greatly influenced by monetary needs and this needed to 
be kept in mind.  

The diagnoses included chronic, delayed onset post-traumatic 
stress disorder, and vascular dementia as likely as not, 
uncomplicated.  The appellant's Global Assessment of 
Functioning (GAF) score was 50.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  See 
Carpenter v. Brown, 8 Vet. App. 240, 243, 244 (1995).  A 41 
to 50 GAF rating indicates serious symptoms.  DSM-IV.

His symptoms resulting from the cerebral vascular accident 
were at least equal to those of post-traumatic stress 
disorder.  The appellant's post-traumatic stress disorder-
related symptoms had markedly worsened since the time he was 
last examined but it was felt that the vascular dementia was 
particularly debilitating and created for the appellant 
excessive worry, anxiety, depression, and somatic concerns.  
Consequently, as a result of this he appeared to be grossly 
impaired both socially and industrially.  

The March 1998 VA psychology group therapy note indicated 
that the appellant was active in the group and discussed some 
of the similarities between his experiences and those of 
other members who were involved in Vietnam.  He appeared to 
keep up with the discussion well.  The appellant had been a 
positive contributor to the group therapy process as he had 
divulged several incidents in the war.  

He was supportive of others even though his comments were not 
always on track when he offered them.  The appellant was able 
to maintain some sense of humor in the process.  The 
clinician was not always sure that the humor was appropriate.  
He had problems staying on task and at times had to be 
redirected to keep him from leading the group off the 
subject.  The appellant seemed to enjoy the group process.  
He reported that he had not been able to talk with others 
about his experiences in the past.  The clinician noted that 
the appellant had much more problem talking to others he knew 
had not experienced these events.  

The appellant was opening up about bad dreams in which he 
relived some of the incidents in Korea.  While the clinician 
was somewhat skeptical about his level of post-traumatic 
stress disorder symptoms initially, he noted more concern as 
he got to know the appellant.  

The appellant's physical problems impacted his ability to 
deal with stress.  He became upset at times when he did not 
understand what was happening.  The appellant appeared to 
have significant problems with the symptoms of post-traumatic 
stress disorder.  His dementia seemed to have improved 
somewhat since the VA examination, but this allowed the post-
traumatic stress disorder thoughts to have more prominence. 

In October 1998, the examiner opined that the appellant fit 
the GAF rating of 45.  The rating involved the effects of his 
mental disorder diagnoses and not the physical disabilities.  
This indicated that he was withdrawn from others and he 
continued to have difficulty interacting with others.  While 
the thrombosis of the brain and his other physical 
difficulties obviously contributed to his disability, the 
post-traumatic stress disorder symptoms would be debilitating 
in and of themselves.  

The Board has been presented with evidence of post-traumatic 
stress disorder and residuals of a cerebral vascular 
accident.  However, no examiner has attempted to delineate 
the manifestations between the two.  It is also clear that 
neither the Board nor the RO may enter a judgment unless that 
judgment is supported by evidence.  Therefore, the Board has 
not attempted to distinguish the manifestations since the 
examiners did not.  The Board is presented with evidence of a 
veteran who has repeatedly been described as rambling in 
speech.  His humor has been described as inappropriate.  His 
personal attire has been disheveled and memory for recent 
events has been impaired.  He has a long history of 
nightmares, avoidance behavior and sleep impairment.  
Examiners have established that it was difficult to keep him 
on task and that he has confusion.  Ultimately examiners 
entered Global Assessment of Functioning scores of 45 and 50.  
Most importantly, one examiner noted that while the 
thrombosis of the brain and physical difficulties contributed 
to his disability, the post-traumatic stress disorder 
symptoms would be debilitating in and of themselves.  Based 
on the clinical findings, the GAFs and the opinion that the 
post-traumatic stress disorder results in debilitation, the 
appellant would be unable to obtain and retain employment and 
a 100 percent evaluation is granted.


II.  Muscle Injuries

The appellant contends that he is in a lot of pain and is 
unable to move around.  He asserts that the shrapnel is 
painful and causes him to lose balance.  The appellant avers 
that he is unable to walk due to pain.  In his May 1996 
substantive appeal he wrote that he needed a cane to walk 
around the house and a wheel chair outside of his home.  

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

The evaluation of the same disability under various 
diagnoses, or the use of manifestations not resulting from 
service-connected disease or injury in establishing 
evaluation, is to be avoided.  38 C.F.R. § 4.14 (1999).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55 (a) (1999).

The provisions of 38 C.F.R. § 4.56 (1999) offer guidance for 
evaluating muscle injuries caused by various missiles and 
other projectiles. 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue- pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (1999).  Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(d) (1999).  

A slight muscle wound is a simple wound of muscle without 
debridement or infection.  There are no cardinal signs or 
symptoms of muscle disability.  Objective findings of a 
slight muscle wound are manifested by minimal scaring.  There 
is no evidence of fascial defect, atrophy, or impaired tonus.  
There is no impairment of function or metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56(d)(1) (1999).  

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection. Objective findings of a moderate muscle wound are 
manifested by entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  There is some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (1999).  

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  Objective findings of a moderately severe muscle 
wound are manifested by entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (1999).  

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  Objective findings of a 
severe muscle wound are manifested by ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  38 C.F.R. § 4.56(d)(4) (1999).  

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4)(iii) 
(1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).  


Left Forearm 

At the January 1993 VA examination the appellant did not have 
any complaints related to medical problems except for some 
numbness which was chronic and unchanged.  Functional 
restrictions of the upper extremities were not related to the 
appellant's left forearm but his right upper extremity.  

At the February 1995 VA muscles examination the appellant 
complained of residual diffuse left elbow joint pain upon 
weather changes and upon excessive movements of the left 
elbow.  There were no neurological deficits.  Strength in the 
left forearm was normal, as was the range of motion of the 
left elbow with tenderness.  Scar tissue was well healed 
without any complications or current symptomatology.  The 
appellant denied any other current symptomatology pertaining 
to the shell fragment wound.  

Tissue loss was negative and there was no clinical objective 
evidence of any muscular disorder.  In terms of scar 
formation, no unusual findings were noted and adhesions were 
negative.  There was no damage to tendons.  The appellant's 
strength was normal.  Evidence of pain was negative as far as 
muscular or scar tissue was concerned.  Evidence of muscular 
hernia was negative.

The diagnoses were status following shell fragment wound of 
left antecubital region with foreign body allegedly retained 
in the left elbow joint and posttraumatic arthritis of the 
left elbow (pending radiological findings).  

The February 1995 VA scars examination report indicated that 
no unusual findings were noted.  Keloid formation, adherence 
and herniation were negative.  Inflammation, swelling, 
depression, vascular supply and ulceration were negative.  
Tenderness and pain on objective demonstration were negative.  
No significant scars were noted.  The limitation of function 
of the left forearm was negative as related to scar tissue.  

The February 1995 VA radiology report revealed no definite 
fracture of the left forearm.  However, the radiology report 
of the left elbow showed that there was evidence of a 
metallic opaque foreign body embedded in the soft tissue just 
lateral to the medial epicondyle.  

Following a review of the record, the Board concludes that an 
evaluation in excess of 10 percent for a shell fragment 
wound, in the left forearm, with a retained foreign body is 
not warranted under Diagnostic Code 5307.  Notably, upon VA 
examination in February 1995, the examiner observed tissue 
loss was negative and there was no clinical objective 
evidence of any muscular disorder.  There was no damage to 
tendons.  The examiner diagnosed status following shell 
fragment wound of left antecubital region.  The radiology 
report of the left elbow showed that there was evidence of a 
metallic opaque foreign body embedded in the soft tissue just 
lateral to the medial epicondyle.  However, minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile were not noted.  It was noted 
that the appellant denied any other current symptomatology 
pertaining to the shell fragment wound.  

With respect to the consideration of an increased evaluation 
pursuant to Diagnostic Codes 5206 and 5207, the Board notes 
that the appellant reported residual diffuse left elbow joint 
pain upon weather changes and upon excessive movements in the 
left elbow.  There was normal strength and a normal range of 
motion with left elbow tenderness.  It was further noted that 
the left arm did not directly affect the activities of daily 
living.  Thus, even with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, the Board finds that an 
evaluation in excess of 10 percent is not warranted for a 
shell fragment wound to the left forearm under Diagnostic 
Codes 5206 and 5207.  

While the appellant is competent to assert that a shell 
fragment wound to the left forearm has increased in severity; 
the medical records provide the most probative evidence as to 
the extent of the disability.  The medical reports show 
normal findings.  These medical reports form a preponderance 
of evidence, which demonstrates that a shell fragment wound 
to the left forearm approximates no more than a 10 percent 
disability.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
4.7 (1999).  Consequently, a higher rating may not be 
assigned.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. 5107(b) (West 
1991); 38 C.F.R. 4.7 (1999).


Right Thigh

At the January 1993 VA examination the appellant did not have 
any complaints related to medical problems except for some 
numbness which was chronic and unchanged.  His posture was 
normal lordotic and his gait was upright and normal.  
Functional restrictions of the lower extremities included 
complaints of pain associated with the shrapnel injury to his 
right upper thigh.  The appellant did not have a history of 
previous fall and was able to maintain his balance with the 
use of a cane.  

At the February 1995 VA muscles examination the appellant 
complained of residual right lateral femoral pain upon 
weather changes or excessive movements in the right hip with 
mild stiffness of the right hip.  There was a normal range of 
motion in the right hip.  The appellant denied any other 
current symptomatology pertaining to the shell fragment 
wound.  He was ambulatory with a cane in his home but used a 
wheelchair for travel outside of his home.  

Tissue loss was negative and there was no clinical objective 
evidence of any muscular disorder.  In terms of scar 
formation no unusual findings were noted and adhesions were 
negative.  There was no damage to tendons.  The appellant's 
strength was normal.  Evidence of pain was negative as far as 
muscular or scar tissue was concerned.  Evidence of muscular 
hernia was negative as far as muscular or scar tissue was 
concerned.  

The diagnosis was status following shell fragment wound of 
right thigh with retained foreign body (pending radiological 
findings).

The February 1995 VA scars examination report indicated that 
no unusual findings were noted.  Keloid formation, adherence 
and herniation were negative.  Inflammation, swelling, 
depression, vascular supply and ulceration were normal.  
Tenderness and pain on objective demonstration were negative.  
No significant scars were noted.  The limitation of function 
of the right thigh was negative as related to scar tissue.  

Following a review of the record, the Board concludes that an 
evaluation in excess of 10 percent for a shell fragment 
wound, in the right thigh, with a retained foreign body is 
not warranted under Diagnostic Code 5314.  An increased 
evaluation requires debridement, prolonged infection, or 
sloughing of soft parts, intermuscular scarring; entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups; loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  At the February 1995 VA examination there were 
no significant scars were noted and there was no loss of deep 
fascia or muscle substance.  Although the appellant contends 
that there was a retained foreign body, minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile were not noted.  

With respect to the consideration of an increased evaluation 
pursuant to Diagnostic Codes 5260 and 5261, the Board notes 
that there was mild stiffness of the right hip upon weather 
changes.  There was a normal range of motion in the right 
hip.  The appellant denied any other current symptomatology 
pertaining to the right thigh.  Thus, even with consideration 
of the provisions of 38 C.F.R. §§ 4.40 and 4.45, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted for the residuals of a shell fragment wound to the 
right thigh under Diagnostic Codes 5260 and 5261.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. 5107(b) (West 
1991); 38 C.F.R. 4.7 (1999).


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  An increased evaluation for a shell fragment 
wound, in the left forearm, with a retained foreign body, is 
denied.  An increased evaluation for a shell fragment wound, 
in the right thigh, with a retained foreign body, is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

